EXHIBIT 10.34

MID-AMERICA APARTMENT COMMUNITIES NON-QUALIFIED EXECUTIVE DEFERRED
COMPENSATION RETIREMENT PLAN
AS AMENDED EFFECTIVE JANUARY 1, 2005



Whereas, the enactment of The American Jobs Creation Act of 2004 requires
amendments to the terms of the prior original plan that was previously adopted
during 1995; and





Whereas, it is deemed advisable to make other plan changes to carry out the
intent and purposes of the prior original plan; and





Whereas, the prior original plan allows for the amendment of the plan when
signed by the employer and consented to by the Board of Directors;





Now therefore, the plan is hereby amended in its entirety by the adoption of
this restated plan effective January 1, 2005.



PURPOSE OF PLAN



Mid-America Apartment Communities, Inc. and Mid-America Apartment Communities,
L. P. (hereafter referred to as the “Employer”) determined that a supplemental
non-qualified deferred compensation plan (hereafter referred to as “The Plan”)
should be made available for certain selected executive employees. The purpose
of this Plan is to enable executive employees to accumulate retirement benefits
to compensate for the limitations on contributions permitted executives under
the Company’s 401(k) Qualified Plan. This Plan is intended to be a Plan of the
type described in Section 201(2) of the Employer Retirement Income Security Act
of 1974 (ERISA).



PARTICIPATION



Participants are limited to a select group of management employees designated as
eligible from time to time by the Board of Directors of the Employer.



BENEFITS

1.
  Contribution of Deferred Compensation: For each plan year, a participant may
elect to defer up to 15% of his or her compensation from the corporation. Such
election must be made on forms supplied by the corporation on or before the
dates enumerated in section 2 below. The amounts deferred by a participant shall
be credited to the participant’s deferred compensation account, which shall be
segregated from other accounts on the books and records of the Employer, but
which shall be part of the general assets of the Employer and shall be subject
to the claims of the Employer’s general creditors. The participant shall be
given the status of a general creditor of the Employer with respect to his
deferred compensation account.


2.
  When Deferral Election Must be Made The election to defer compensation or to
change the amount of compensation to be deferred must be made no later than the
dates specified in The American Jobs Creation Act of 2004 as follows:




The election to defer compensation for services performed during a taxable year
may be deferred at the participant’s election only if the election to defer such
compensation is made no later than the close of the preceding taxable year or
such other time as provided in regulations.





In the case of the first year in which a participant becomes eligible to
participate in the plan, such election may be made with respect to services to
be performed subsequent to the election within 30 days after the date the
participant becomes eligible to participate in such plan.





In the case of any performance-based compensation based on services performed
over a period of at least 12 months, such election must be made no later than 6
months before the end of the period.



3.
  Employer Matching Contributions: In addition to the amounts deferred by the
participant for each plan year, the corporation will contribute 50% of each
participant’s deferred compensation up to a


4


--------------------------------------------------------------------------------




  maximum of 3% of such participant’s compensation during the plan year (the
“Matching Contribution”). The amounts contributed by the Employer under this
Section shall be credited as of the last day of each plan year to the
participant’s matching contribution account, which shall be segregated from
other accounts on the books and records of the Employer, but which shall be part
of the general assets of the Employer and shall be subject to the claims of the
Employer’s general creditors. The participant shall be given the status of a
general creditor of the Employer with respect to his or her matching
contribution account. The matching contribution account shall be paid to
terminating employees at the same time and in the same manner as the deferred
compensation account. However, if a participant terminates employment prior to
having been credited with 3 years of employment service, then the matching
contribution account will be subject to the same vesting schedule as described
in the employer’s qualified 401(k) plan which is herein incorporated by
reference.


4.
  Crediting of Plan Earnings: At the end of each valuation date, which shall
include the end of each plan year and such other date or dates deemed necessary
or appropriate by the Employer, the Employer will credit each participant’s
deferred compensation account and matching contribution account with plan
earnings, either positive or negative, that reasonably reflect the rate of
return achieved during the plan year from investments selected by the Employer.
The Employer shall not be liable for, and it makes no warranty with respect to,
the results of said investments. It is expressly understood that all assets in
these accounts shall at all times remain the unrestricted property of the
Employer and shall not be held in trust for the participating executive
employees nor shall any such asset be deemed collateral security for the
performance of the obligations of the Employer. The employer may invest or not
invest contributions in any specific assets. However, the Employer shall
designate investments each year for the purpose of measuring the earnings to be
credited on the accounts at the end of each valuation date. Each participant
will receive annual statements reflecting the value of his or her accounts as
reflected on the company’s records.


5.
  When Benefits become Payable: The executive participant or beneficiary
designated in writing by the participant shall begin receiving distributions
beginning on the first day following the sixth full month occurring after the
earliest of the following events:


a.
  At death of the participant


b.
  At the date a participant becomes disabled according to the definition of
disability as required by The American Jobs Creation Act of 2004 which is
incorporated herein by reference.


c.
  At the date a participant ceases employment as an employee according to the
records of the Employer.


6.
  Payment of Benefits Over 5 Annual Installments: At the time benefits begin as
described above, the annual payment amounts will be calculated as follows:


a.
  As soon as possible following a participant’s separation from employment, the
value of such participant’s account balance in the plan will be calculated and
extracted from the “pooled investment accounts” of all of the participants. This
extracted amount will be reinvested by the employer in a separately identified
investment fund for the benefit of that participant. This separately identified
fund will be selected by the employer after conferring with the retiring or
separating participant and such fund will be used to measure the plan earnings,
either positive or negative, that reasonably reflects the rate of return
achieved on this separate investment account selected by the employer. The
Employer shall not be liable for, and it makes no warranty with respect to, the
results of such investment. It is expressly understood that the assets of this
account shall at all times remain the unrestricted property of the Employer and
shall not be held in trust for the separating participant. The Employer may
invest or not invest such amount in any specific assets. However, the Employer
shall designate investments each year for the purpose of measuring the earnings
to be credited to such participant’s account balance. A separated participant
will receive an annual statement reflecting the value of his or her account as
reflected on the company’s record.


5


--------------------------------------------------------------------------------


b.
  On the first day following the sixth full month following the separation from
service as described in section 5 above, the Employer will pay one fifth
(-1/5th) of the value of the separating participant’s account balance as of that
date. One year later the Employer will pay one fourth (-1/4th) of the remaining
balance; followed by one third (-1/3rd), etc until a final payment of the
remaining balance is paid in the fifth annual installment.


AMENDMENT AND TERMINATION OF PLAN



The plan may be amended or terminated when in the sole opinion of the Employer
such or termination is advisable. The plan can be amended retroactively at any
time, except that it cannot be amended so that it materially adversely affects
the rights of a participant as to amounts deferred or matched prior to such
amendment. Any amendment or termination shall be made by a written instrument
signed by the Employer and consented to by the Board of Directors.



MISCELLANEOUS PROVISIONS

1.
  Information to be Furnished: Participants shall provide the Employer with such
Information and evidence, and shall sign such documents, as may reasonably be
requested from time to time for the purpose of administration of the plan.


2.
  Spendthrift Clause: No participant or beneficiary shall have the right to
transfer, assign, alienate, anticipate, pledge or encumber any part of the
benefits provided by this plan, nor shall such benefits be subject to seizure by
legal process by any creditor of such participant or beneficiary. Any attempt to
effect such a diversion or seizure shall be deemed null and void for all
purposes hereunder to the extent permitted by the Employee Retirement Income
Security Act of 1974, as amended (ERISA) and the Code.


3.
  Plan not Contract: The plan shall not be deemed to be a contract between the
Employer and any employee, or to be consideration or an inducement for the
employment of any employee. No participant in the plan shall acquire any right
to be retained in the employment by virtue of the plan, nor upon his dismissal
or upon his voluntary termination of employment shall he have any right or
interest in the plan other than as specifically provided herein.


4.
  Governing Law: This plan shall be construed, administered and enforced
according to the laws of Tennessee.


5.
  Construction: A pronoun or adjective in the masculine gender includes the
feminine gender, and the singular includes the plural, unless the context
clearly indicates otherwise.


6.
  Successors: This plan shall not be terminated by a transfer or sale of the
assets of the Employer or by the merger or consolidation of the Employer into or
with any other corporation or entity, but the plan shall be continued after such
sale, merger or consolidation, and the transferee, purchaser, or successor
entity shall be required as part of the sale, merger, or consolidation to agree
to such continuation.


IN WITNESS WHEREOF, the Employer has caused this plan to be executed in its name
and behalf on the 8th day of March, 2005, by the person named below, to be
effective as of January 1, 2005.



MID-AMERICA APARTMENT COMMUNITIES, INC.



By:   /s/ Simon R.C. Wadsworth
Simon R.C. Wadsworth
Chief Financial Officer
Mid-America Apartment Communities, Inc.


6


--------------------------------------------------------------------------------